TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00169-CV



                   In re Nationwide Insurance Company of America,
  Nationwide Mutual Insurance Company, Nationwide Mutual Fire Insurance Company,
     Nationwide Life Insurance Company, Nationwide General Insurance Company,
        Nationwide Property and Casualty Insurance Company, and Ronni B. Poe


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relators have filed a petition for writ of mandamus complaining of the district court’s

order denying their motion to dismiss pursuant to a forum-selection clause. On this record, the Court

denies the petition for writ of mandamus. See Tex. R. App. P. 52.8(a).



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland

Filed: April 3, 2015